DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/21 has been entered.
 
Specification
The amendments to the specification filed on 07/12/19 are accepted.

Drawings
	The drawings filed on 03/22/17 are accepted.

Examiner’s Note - Claim Objections
	The applicant’s 02/16/21 amendments to the claims have overcome the claim objections of 10/16/20.

Examiner’s Note - 35 USC § 101
In the applicant’s response of 02/16/21, the applicant argued:

    PNG
    media_image1.png
    354
    701
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    741
    711
    media_image2.png
    Greyscale



Examiner’s Note - 35 USC § 112
	In the applicant’s response of 02/16/21, the applicant argued:

    PNG
    media_image3.png
    197
    699
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    555
    702
    media_image4.png
    Greyscale

	The examiner was persuaded by this argument. The previous 112 rejection is hereby withdrawn. However, the definition of “choice” given by the applicant is broader 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-17, and 20-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hays et al (US PgPub 20120125124) in view of Stack et al (US Pat 7194368).

With respect to claim 1, Hays et al discloses:
A method for operating a flowmeter (abstract states, “A method and apparatus for operating a vibrating flow meter is provided.”)

    PNG
    media_image5.png
    373
    560
    media_image5.png
    Greyscale

measuring a fluid flow in the flowmeter (paragraph 0002 states, “Vibrating sensors, such as for example, vibrating densitometers and Coriolis flow meters are generally known and are used to measure mass flow …” See also figure 1, reference 20; paragraph 0048)
determining at least one fluid characteristic (paragraph 0048 states, “The one or more meter electronics 20 are connected to flow meter 10 to measure a characteristic of a flowing material, such as, for example, density, mass flow rate, volume flow rate, totalized mass flow, temperature, and other information.”), wherein the step of determining at least one fluid characteristic comprises the step of measuring a fluid density with the flowmeter (paragraph 0048 states, “The one or more meter electronics 20 are connected to flow meter 10 to measure a characteristic of a flowing material, such as, for example, density, mass flow rate, volume flow rate, totalized mass flow, temperature, and other information.” (emphasis mine
determining if the density is above or below a predetermined threshold (Paragraph 0107 states, “In some embodiments, the determined operating conditions may be the same or within a threshold difference of the operating conditions that were present during the initial calibration … If the difference is less than the threshold difference …” (emphasis mine). Paragraph 0107 generally mentions “operating conditions” in the context of its threshold teachings, rather than specifically discussing density. However, paragraph 0097 states, “The operating conditions may comprise one or more of a temperature … a fluid density, a sensor mounting condition …” One of ordinary scope in the art would understand that the teachings of Hays et al, as a whole, suggest the claimed limitation.)
With respect to claim 1, Hays et al differs from the claimed invention in that it does not explicitly disclose: 
determining if the fluid flow is less than or equal to a low flow cutoff value
choosing, by a meter electronics of the flowmeter during flowmeter operation, a preferred algorithm from a plurality of zero calibration algorithms stored in the meter electronics, the determining of the preferred algorithm being based upon the fluid flow and the fluid density
applying the preferred zero calibration algorithm to an operating routine to determine a mass flow rate
With respect to claim 1, 
determining if the fluid flow is less than or equal to a low flow cutoff value (figure 5, reference 503 and figure 12, reference 1208 feature steps that determine if fluid flow is less than low flow cutoff)

    PNG
    media_image6.png
    768
    634
    media_image6.png
    Greyscale

choosing, by a meter electronics of the flowmeter during flowmeter operation, a preferred algorithm from a plurality of zero calibration algorithms stored in the meter electronics, the determining of the preferred algorithm being based upon the fluid flow and the fluid density (figure 17, reference 1703 presents a yes or no choice (similar to how the applicant defined “choice” in the 02/16/21 response). If yes, then the equation in block 1706 is chosen. If no, then the equation in reference 1704 is chosen. The phrase, “the determining of the preferred algorithm being based upon the fluid flow and the fluid density” is obvious to the combination of Hays 

    PNG
    media_image7.png
    863
    609
    media_image7.png
    Greyscale

applying the preferred zero calibration algorithm to an operating routine to determine a mass flow rate (obvious in view of combination of Hays et al and Stack et al; In Hays et al paragraph 0056, equation (1) shows an 
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the low flow cutoff value and “choosing” teachings of Stack et al into the invention of Hays et al. The motivation for the skilled artisan in doing so is to gain the benefit of making workflow more efficient by eliminating the effects of material abnormalities and the spurious signals they generate.

With respect to claim 5, Hays et al, as modified, discloses:
wherein the step of determining at least one fluid characteristic comprises the step of determining a fluid temperature (Hays et al paragraph 0097 states, “In step 404, one or more current operating conditions can be determined … The operating conditions may comprise one or more of a temperature, a pressure, a fluid density …” (emphasis mine))

With respect to claim 6, Hays et al, as modified, discloses:
comprising the step of determining whether a post-calibration compensation is present (Hays et al paragraph 0056 states “The typical prior art approach to compensate for the zero offset is to measure an initial zero offset (∆t0) during an initial calibration process … Once an initial zero offset is determined, during operation, flow measurements are corrected by subtracting the initial zero offset from the measured time difference according to equation (1).” Paragraph 0064 further states, “According to an embodiment of the invention, the meter electronics 20 

With respect to claim 7, Hays et al, as modified, discloses:
wherein the plurality of algorithms comprises at least a first algorithm and a second algorithm (addressed in claim 1 above), wherein:
the first algorithm comprises a push-button zero routine (The applicant’s specification does not explicitly define “push-button zero routine.” However, the specification does characterize the term (page 3, lines 3-11), while explicitly teaching an equation that is based on the term (page 4, line 30 – page 5, line 10). As described in claim 1 above, equation (1) of Hays et al is identical to this “push-button zero routine” equation taught in the specification. Therefore, equation (1) of Hays et al is construed to read on the claimed limitation.)
the second algorithm comprises a two-rate zero routine (The applicant’s specification does not explicitly define “two-rate zero routine.” However, the specification does characterize the term (page 3, lines 14-20), while explicitly teaching an equation that is 

With respect to claim 8, Hays et al, as modified, discloses:
wherein the mass flow rate is determined using an equation (as claimed) (equation (1) of Hays in paragraph 0056)

With respect to claim 9, Hays et al, as modified, discloses:
wherein the mass flow rate is determined using an equation comprising: ṁ = FCF (∆Tmeasured - ∆T0 + ∆T03) (obvious in view of teachings of Hays et al; Equation (2) of Hays et al is ṁR = ṁC = FCFC [ ∆tc – (∆t0c + ∆tE) ], where ṁR = reference mass flow rate; ∆t0c = initial zero offset of the sensor being calibrated; ∆tE = differential error; ∆tc = measured time delay of the sensor being calibrated; and FCFC = flow calibration factor of the sensor being calibrated. One of ordinary skill in the art will recognize that although the claimed equation and equation (2) of Hays et al are not identical, they are extremely similar. The key difference between the two equations is that the claimed equation features a two-rate offset term ∆T03, which is formed by subtracting a two-rate time delay from the zero offset, and equation (2) of Hays et al features a differential error term ∆tE. Although Hays et al 

With respect to claim 10, Hays et al, as modified, discloses:
wherein the preferred algorithm comprises the first algorithm when the fluid flow in the flowmeter is less than a low flow cutoff value (Hays et al paragraph 0056 states, “The typical prior art approach to compensate for the zero offset is to measure an initial zero offset (∆t0) during an initial calibration process, which usually involves closing valves and providing a zero flow reference condition …” Equation (1) is used for this initial zero offset at zero flow reference condition situation. This is consistent with the applicant’s teaching of, “A flow rate less than or equal to this low flow rate 

With respect to claim 11, Hays et al, as modified, discloses:
wherein the low flow cutoff value is a flowrate calculated from a time delay between 40ns and 1000ns (The applicant’s specification does not offer any criticality for the values in claim 11 other than introducing them in the context of the equation disclosed in claim 9 above. As seen above, claim 9 is obvious in view of the teachings of Hays et al. Therefore, the values in claim 11 are also obvious.)

With respect to claim 12, Hays et al, as modified, discloses:
wherein the low flow cutoff value comprises a user input dictating a low flow cutoff value (obvious in view of combination; Hays et al paragraph 0006 states, “a prior art approach involves a user zero calibrating the flow meter after installation by stopping flow, closing valves, and therefore 

With respect to claim 13, Hays et al, as modified, discloses:
wherein the preferred algorithm comprises the first algorithm when the fluid density in the flowmeter is below a predetermined threshold (obvious in view of combination; Hays et al paragraph 0063 states the following about equation (1): “While this approach can provide satisfactory results in situations where the operating conditions are substantially the same as those present during the initial calibration and determination of the zero offset, ∆t0, in many circumstances, the operating conditions during use are substantially different from the operating conditions present during calibration. As a result of the change in conditions, the vibrating flow meter can experience a drift in the zero offset.” This is another way of saying that the first algorithm is preferred when the operating conditions (such as fluid density) are below a predetermined threshold (with the threshold being defined by the operating conditions during use being either substantially similar or different to the operating conditions present during calibration.))

With respect to claim 14, 
wherein the preferred algorithm comprises the first algorithm when a post-calibration compensation is present (Hays et al paragraph 0056 discloses first algorithm and also discusses compensation for the zero offset.)

With respect to claim 15, Hays et al, as modified, discloses:
wherein the preferred algorithm comprises the second algorithm when the fluid flow in the flowmeter is greater than a low flow cutoff value, the fluid density in the flowmeter is above a predetermined threshold, and no post-calibration compensation is present (obvious in view of combination; Hays et al paragraph 0063 describes a condition where equation (1) is preferably used, that is, in a situation where operating conditions during use are substantially the same as those present during the initial calibration and determination of the zero offset. Paragraph 0064 describes a condition where equation (2) is preferably used, that is, in a situation where there would be drift in the zero offset. The claimed limitation describes a situation where the operating conditions during use would be substantially different from the operating conditions present during calibration, thus risking drift in the zero offset. Equation (2) would apply in the claimed situation. And as discussed above, Stack et al discloses consideration of low flow cutoff value.)

With respect to claim 16, 
A flowmeter configured to measure a flow rate and a density of a fluid therein (figure 1)
a meter electronics comprising a processing system and a storage system (figure 1, reference 20; figure 2)
a plurality of pickoffs affixed to flowmeter conduits in communication with the meter electronics (figure 1, reference 105; paragraph 0052)
a driver affixed to flowmeter conduits in communication with the meter electronics (figure 1, reference 104; paragraph 0050)
wherein the meter electronics is configured to measure a fluid flow of a process fluid in a sensor assembly and to determine at least one fluid characteristic of the process fluid, wherein the at least one fluid characteristic comprises a fluid density (see claim 1 above)
With respect to claim 16, Hays et al differs from the claimed invention in that it does not explicitly disclose: 
wherein the meter electronics is configured to determine that the fluid is a gas if the density is below a predetermined threshold, and to determine that the fluid is a liquid if the density is above a predetermined threshold
wherein the meter electronics is configured to choose a preferred algorithm from a plurality of algorithms stored in the meter electronics, the determining of the preferred algorithm being based upon the fluid flow and the fluid density, and to apply the preferred algorithm to an operating routine
With respect to claim 16, the following limitation(s) is/are obvious in view of what Hays et al teaches:
wherein the meter electronics is configured to determine that the fluid is a gas if the density is below a predetermined threshold, and to determine that the fluid is a liquid if the density is above a predetermined threshold (Hays et al does not explicitly state that the meter electronics is configured to determine that the fluid is a gas if the density is below a predetermined threshold, and to determine that the fluid is a liquid if the density is above a predetermined threshold, but such a consideration is obvious to the teachings of Hays et al. As discussed with respect to claim 1 above, Hays et al teaches comparing various operating conditions to a threshold, and also discloses fluid density as one such operating condition. One of ordinary skill in the art would understand that many possible applications are encompassed by the result of comparing a fluid density to a threshold. A fluid being a gas if the fluid density is below a predetermined threshold and a liquid if the density is above a predetermined threshold is an inherent property of nature, and it would be obvious to use the known technique for making such a determination as one application of the known technique. Furthermore, paragraph 0056 of Hays et al describes the first algorithm in the context of Coriolis flow meters. Paragraph 0002 incorporates by reference various references that teach Coriolis flow meters, including Smith (US Pat 4109524), which teaches gases being used as the “fluid” in a Coriolis flow meter (column 5, lines 10-14).) 
With respect to claim 16, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hays et al, as a whole, to arrive at the claimed invention. The motivation for the skilled artisan in doing so is to gain the benefit of using core mathematical principles to answer questions pertaining to a wide variety of contexts and applications. Please note that the art of Bengtson (US PgPub 20050092101) applied below explicitly teaches, “There are different detection limits depending on whether the fluid is a liquid or a gas, and in particular detection depends on fluid density and velocity.” (paragraph 0021), and claim 16 (with its dependent claims) could have been grouped into the below rejection. However, the examiner determined that given the similarities between claim 16 and claim 1, it would be more appropriate, as a matter of form, to make the obviousness rejection as it is currently written.
With respect to claim 16, Stack et al discloses:
wherein the meter electronics is configured to choose a preferred algorithm from a plurality of algorithms stored in the meter electronics, the determining of the preferred algorithm being based upon the fluid flow and the fluid density, and to apply the preferred algorithm to an operating routine (see explanation with respect to claim 1 above)
With respect to claim 16, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the “choosing” teachings of Stack et al into the invention of Hays et al. The motivation for the skilled artisan in doing so is to gain the benefit of making workflow more efficient by eliminating the effects of material abnormalities and the spurious signals they generate.

With respect to claim 17, Hays et al, as modified, discloses:
wherein the at least one fluid characteristic comprises a fluid phase (Hays et al paragraph 0007 discloses “fluid density” and “fluid flow,” which suggests a fluid phase. Hays et al paragraph 0054 states, “The one or more meter electronics 20 measure a characteristic of a flowing material, such as, for example, a phase difference …”)

Claim 20 is rejected for the same reasons as discussed with respect to claim 7 above.

Claim 21 is rejected for the same reasons as discussed with respect to claim 8 above.

Claim 22 is rejected for the same reasons as discussed with respect to claim 9 above.

Claim 23 is rejected for the same reasons as discussed with respect to claim 10 above.

Claim 24 is rejected for the same reasons as discussed with respect to claim 11 above.

Claim 25 is rejected for the same reasons as discussed with respect to claim 12 above.

With respect to claim 26, Hays et al, as modified, discloses:
wherein the preferred algorithm comprises the first algorithm when the fluid in the flowmeter is a gas (Hays et al paragraph 0056 describes the first algorithm in the context of Coriolis flow meters. Paragraph 0002 incorporates by reference various references that teach Coriolis flow meters, including Smith (US Pat 4109524), which teaches gases being used as the “fluid” in a Coriolis flow meter (column 5, lines 10-14). Since Smith is incorporated by reference into Hays et al, Hays et al suggests the claimed limitation.)

Claim 27 is rejected for the same reasons as discussed with respect to claim 14 above.

With respect to claim 28, Hays et al, as modified, discloses:
wherein the preferred algorithm comprises the second algorithm when the fluid flow in the flowmeter is greater than a low flow cutoff value, the fluid in the flowmeter is a liquid, and no post-calibration compensation is present (obvious in view of combination; Hays et al paragraph 0063 describes a condition where equation (1) is preferably used, that is, in a situation where operating conditions during use are substantially the same 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hays et al (US PgPub 20120125124) in view of Stack et al (US Pat 7194368), as applied to claims 1, 5-17, and 20-28 above, and further in view of Bengtson (US PgPub 20050092101).

With respect to claim 4, 
the method of Claim 3 (as applied to claim 3 above)
With respect to claim 4, Hayes et al, as modified, differs from the claimed invention in that it does not explicitly disclose: 
wherein the predetermined threshold is 800 kg/m3
With respect to claim 4, Bengtson discloses:
wherein the predetermined threshold is 800 kg/m3 (Paragraph 0021 of Bengtson teaches, “There are different detection limits depending on whether the fluid is a liquid or a gas, and in particular detection depends on fluid density and velocity.” This teaching is consistent with the reasoning in the applicant’s specification as to why the value of 800 kg/m3 is used. The applicant’s specification (page 6, lines 16-20) states, “Preferably, the at least one fluid characteristic comprises a fluid density, and the meter electronics is configured to determine that the fluid is a gas if the density is below a predetermined threshold, and is configured to determine that the fluid is a liquid if the density is above a predetermined threshold. Preferably, the predetermined threshold is 800 kg/m3.” In other words, the threshold chosen by the applicant is indicative of whether a fluid is a liquid or gas. Bengtson teaches distinguishes whether a fluid is a liquid or gas based on fluid density. Therefore, the claimed threshold is obvious in light of the teachings of Bengtson. This is especially true, since the applicant’s specification does not establish any criticality for the value of 800 kg/m3. In fact, the applicant’s specification (page 14, lines 12-14) explicitly states, “In an embodiment, the density cutoff value is 800 kg/m3. This is only an example, and the cutoff value may be greater or less than 800 kg/m3.” (emphasis mine). One of ordinary skill in the art would understand that given that Bengtson teaches the reasoning behind using 800 kg/m3 as a threshold, it would be obvious for the invention of Bengtson to incorporate 800 kg/m3 as its threshold. The rationale for combination with Hays et al would be that it would be obvious to try among a finite number of identified solutions. There is a recognized problem or need in the art to have a threshold for distinguishing between gases and liquids in a flowmeter. There are a finite number of specific values that would lead to identified predictable solutions. Those in the art could have pursued known solutions, such as setting the threshold to the claimed value, with a reasonable expectation of success.
With respect to claim 4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Bengtson into the invention of modified Hays et al. The motivation for the skilled artisan in doing so is to gain the benefit of operating the flow meter of Hays et al using parameters that properly distinguish between gases and liquids.

Claim 19 is rejected for the same reasons as discussed with respect to claim 4 above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-17, and 19-28 have been considered but are moot in view of the new grounds of rejection necessitated by the applicant’s amendments to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dutton (US PgPub 20060287839) discloses a switch-activated zero checking feature for a Coriolis flowmeter.
Henry et al (US PgPub 20010045134) discloses correcting for two-phase flow in a digital flowmeter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        05/08/21